DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. (US 2017/0231948 A1; Aug. 17, 2017) in view of Sorokin (US 2010/0240771 A1; Sep. 23, 2010).
Regarding claim 1, Skuratovich discloses a method of making a cannabinoid alcoholic drink comprising providing a plant extract (e.g. cannabinoid), providing a first diluting agent (e.g. ethanol), and mixing the plant extract and the first diluting agent to form a mixture (See Figures, [0007], [0040]).
Skuratovich further teaches providing a second diluting agent (e.g. another alcohol or fruit juice), and mixing the plant extract/first diluting agent mixture and the second diluting agent together to form a consumable alcohol (See Figures, [0007] and [0040]). 
Skuratovich discloses that the first diluting agent is ethanol and the second diluting agent can be a fruit juice. Therefore, the second diluting agent of Skuratovich can be non-alcoholic ([0007] and [0040]).
Skuratovich further teaches that the alcohol content of the plant extract-enriched consumable alcohol is between 40% and 60% by volume ([0009]), thus overlapping the claimed range of less than 50% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Skuratovich discloses the plant extract-enriched alcoholic drink as described above, Skuratovich fails to specifically teach that the first diluting agent, ethanol, has a purity higher than 99% by volume. 
Sorokin discloses an alcoholic beverage having better physiochemical characteristics and organoleptic properties ([0058]), wherein the alcoholic beverage uses a high purity alcohol ([0059]). Sorokin discloses the use of a high purity alcohol having a purity of 96% by volume ([0102]). Sorokin further teaches that by using a high purity alcohol, the quality of the product is improved ([0117]). 
Sorokin disclose the use of alcohol having a purity of 96% by volume, while the present claims require a purity of at least 99% by volume.
It is apparent, however, that the instantly claimed amount of 99% and that taught by Sorokin are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 96% disclosed by Sorokin and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 99% disclosed in the present claims is but an obvious variant of the amounts disclosed in Sorokin, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
It would have been obvious to one of ordinary skill in the art to use a high purity ethanol in the alcoholic beverage of Skuratovich. Ethanol having a high purity, such as 99% by volume, will give the beverage of Skuratovich improved quality and better physiochemical characteristics and organoleptic properties as taught by Sorokin. 
Regarding claim 2, Skuratovich teaches that the plant extract is a non-psychotropic cannabinoid (i.e. CBD, [0008]) and further teaches that the purity of the plant extract is at least 97% by volume ([0009]), thus falling within the claimed purity of between 30% and 100% by volume.
Regarding claim 3, as stated above, Skuratovich discloses that the first diluting agent is ethanol and the second diluting agent can be a fruit juice. Therefore, the second diluting agent of Skuratovich can be non-alcoholic ([0007] and [0040]).
Additionally, as stated above, Sorokin teaches refining ethanol to a high purity.  It would have been obvious to refine the ethanol to have the highest purity in order to obtain the best quality beverage as taught by Sorokin. Therefore, it would have been obvious to refine the ethanol in Skuratovich to have a purity of 99.99% by volume, thus giving the alcoholic drink of Skuratovich the best quality. 
Regarding claim 6, Skuratovich further teaches that 10 mg cannabinoid, which is 0.01 mL, is combined with 5 mL ethanol to form a mixture ([0041]). Therefore, the total amount of mixture is 5.01 mL.  After weight conversion, Skuratovich discloses a mixture having 0.2 w% cannabinoid, which is slightly outside the claimed range of 0.02 to 0.15 wt%, and 99.8 wt% ethanol, thus falling within the claimed range of 90 to 99.98 wt% ethanol.
With respect to the slight different in weight percent of the cannabinoid between what is taught by Skuratovich and the instant invention, the examiner notes the amounts are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount disclosed by Skuratovich and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount disclosed in the present claims is but an obvious variant of the amounts disclosed in Skuratovich, and thereby one of ordinary skill in the art would have arrived at the claimed invention.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. (US 2017/0231948 A1; Aug. 17, 2017) in view of Sorokin (US 2010/0240771 A1; Sep. 23, 2010) as applied to claim 3 above, and further in view of Greene (“Distilling 101: How Whiskey Is Actually Made”, Jan. 4, 2016, Retrieved from Internet URL: https://www.eater.com/2016/1/4/10672224/distilling-how-does-it-work).
Regarding claims 4-5, as stated above with respect to claim 3, Sorokin teaches refining ethanol to a high purity. Sorokin further teaches that the ethanol goes through a distillation process, but fails to specifically teach that it is distilled at least 5 times as required by claim 4 and at least 7 times as required by claim 5. 
Greene teaches how distillation works when dealing with alcohol and further teaches that generally, the more times a spirit (e.g. ethanol in this case) is distilled, the purer the final product is (page 5). 
Therefore, it would have been obvious to one of ordinary skill in the art to distill the ethanol of Skuratovich multiple times depending on the desired purity as Greene teaches that the more times it is distilled, the higher the purity. Distilling the ethanol of Skuratovich at least 5 or 7 times would yield the predictable result of obtaining a purer product, which is obvious and expected based upon the teaches of the prior art. 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. (US 2017/0231948 A1; Aug. 17, 2017) in view of Sorokin (US 2010/0240771 A1; Sep. 23, 2010) as applied to claim 1 above, and further in view of Llamas (US 2015/0182455 A1; July 2, 2015).
Regarding claim 7, as stated above with respect to claim 1, Skuratovich discloses a method of making a cannabinoid alcoholic drink comprising providing a plant extract (e.g. cannabinoid), providing a first diluting agent (e.g. ethanol), and mixing the plant extract and the first diluting agent to form a mixture (See Figures, [0007], [0040]).
Skuratovich further teaches providing a second diluting agent (e.g. another alcohol or fruit juice), and mixing the plant extract/first diluting agent mixture and the second diluting agent together to form a consumable alcohol (See Figures, [0007] and [0040]). 
While Skuratovich discloses that multiple dilution agents can be used, Skuratovich fails to specifically teach that the consumable comprises a humectant, wherein the first diluting agent is a humectant.
Llama teaches a cannabinoid alcohol mixture, and further teaches that cannabinoids are mixed with glycerol, which is a humectant, in order to facilitate the distribution of the cannabinoids in the alcoholic composition ([0047]-[0049]). 
It would have been obvious to one of ordinary skill in the art to have the first diluting agent of Skuratovich be a humectant as taught by Llamas. Doing so would facilitate distribution of the plant extract within the alcoholic composition of Skuratovich. 
As Skuratovich in view of Llamas teach that the first diluting agent is a humectant, Skuratovich discloses that the second diluting agent can be alcoholic, such as ethanol or another alcohol ([0007] and [0040]). Therefore, the combination of the prior art teaches that the first diluting agent is a humectant and the second diluting agent is ethanol or another alcohol. 
Skuratovich further teaches that the alcohol content of the plant extract-enriched consumable alcohol is between 40% and 60% by volume ([0009]), thus overlapping the claimed range of less than 50% by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Skuratovich discloses the plant extract-enriched alcoholic drink as described above, Skuratovich in view of Llamas fail to specifically teach filtering the second diluting agent. 
Sorokin, as described above with respect to claim 1, discloses an alcoholic beverage having better physiochemical characteristics and organoleptic properties ([0058]), wherein the alcoholic beverage uses a high purity substances ([0059]). Sorokin further teaches that by using a high purity substances (e.g. alcohol and water), the quality of the product is improved ([0117]). 
Sorokin teaches that the high purity alcohol is providing by filtering the alcohol mixture ([0036]).
It would have been obvious to one of ordinary skill in the art to filter the second diluting agent in the alcoholic beverage of Skuratovich in order give the beverage of Skuratovich improved quality and better physiochemical characteristics and organoleptic properties as taught by Sorokin. 
Regarding claim 8, as stated above with respect to claim 7, Skuratovich in view of Llamas teach that the first diluting agent is a humectant and the second diluting agent is a distilled spirit. 


	


Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791